t c summary opinion united_states tax_court morteil williams petitioner v commissioner of internal revenue respondent docket no 13284-05s filed date morteil williams pro_se roger w bracken for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended this case is before the court on petitioner’s request for review of respondent’s determination sustaining respondent’s intent to levy and the filing of a federal_tax_lien with respect to petitioner’s through income_tax liabilities the issues before the court are whether payments petitioner received in the years in issue are includable in income as pension or annuity payments or whether the payments may be classified as disability payments and whether respondent abused his discretion in sustaining the lien and levy actions with respect to petitioner’s income_tax liabilities for taxable years through background petitioner resided in the district of columbia when she filed the petition the parties filed a stipulation of facts with attached exhibits we find those facts and incorporate the stipulation by this reference petitioner worked as a teacher for the district of columbia public school system dcpss during her employment she filed a disability claim with dcpss on account of her deteriorating eyesight in petitioner retired and began receiving monthly retirement pension annuity payments from dcpss these payments continued throughout the years in issue beginning sometime in or and in response to notices from respondent petitioner attempted to have dcpss recharacterize her retirement annuity payments as disability payments she was unsuccessful with the result that dcpss continued to treat and report her annuity payments as taxable retirement benefits petitioner filed federal_income_tax returns for tax years and on date and for tax_year on date each return reported the retirement annuity as income and reflected a tax owed but petitioner included no payments with these returns respondent assessed the taxes petitioner reported as owing plus additions to tax for failure_to_file timely failure to pay taxes shown on the returns and failure to make estimated_tax payments petitioner brought legal action against dcpss seeking to force the reclassification of her annuity payments as disability and not retirement the lawsuit in the superior court of the district of columbia was dismissed petitioner filed her delinquent federal_income_tax returns when she was told by an internal_revenue_service settlement officer that he could not consider an offer-in-compromise oic to resolve her tax_liabilities unless she was compliant with her tax_return filing obligations this occurred during a separate collection_due_process_hearing for tax years and the notice_of_determination from that hearing and tax years and are not part of this case respondent did not assess an addition_to_tax under sec_6654 for tax_year on date respondent filed a notice_of_federal_tax_lien for petitioner’s unpaid income taxes for tax years through on date respondent sent petitioner a notice_of_intent_to_levy and notice of your right to a hearing for tax years through on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for tax years through the federal_tax_lien reflected the following unpaid balances tax_year total unpaid balance dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure petitioner submitted a timely form request for a collection_due_process_hearing petitioner stated that she disagreed with both the notice_of_federal_tax_lien and the notice_of_intent_to_levy petitioner asserted that dcpss forced her to retire and did not give her a disability pension petitioner listed taxable periods through in her request respondent’s appeals_office notified petitioner that because respondent had provided petitioner a previous collection hearing regarding tax years and only tax years through could be considered respondent’s settlement officer reviewed petitioner’s file verified that petitioner was in compliance with the filing of her tax returns and conducted a telephone hearing with petitioner on date during the hearing petitioner requested that respondent reclassify her retirement pension annuity payments as nontaxable disability payments and informed the settlement officer that she had sought reclassification from dcpss but had so far been unsuccessful petitioner expressed interest in filing an offer-in-compromise oic the settlement officer sent her the required forms and set date as the deadline for petitioner to submit an oic petitioner did not submit any further information regarding reclassification of her income or the required forms to request an oic or suggest a collection alternative on date the settlement officer verified that he had not received a response from petitioner and concluded that respondent could not reclassify petitioner’s income as she had petitioner’s request also mentioned that she had submitted an oic to resolve all of her pending tax_liabilities the record reflects that petitioner submitted an oic as part of the earlier collection proceedings for tax years and during which she prepared and filed her delinquent federal_income_tax returns see supra note the record also reflects that this oic dated date was returned to petitioner on date thus as of the date of petitioner’s request for a collection hearing date respondent was not considering a pending oic requested the appeals officer recommended that the case be closed with the issuance of a notice_of_determination sustaining the collection actions respondent issued a notice_of_determination concerning collection action s under sec_6320 and or dated date which verified that the requirements of all applicable laws and regulations had been met recited petitioner’s unsuccessful challenge to the underlying tax_liabilities determined that the proposed collection actions properly balanced the intrusion on petitioner against the need for efficient collection and sustained both the filing of the notice_of_federal_tax_lien and the issuance of the notice_of_intent_to_levy discussion in reviewing the commissioner’s decision to sustain collection actions where the validity of the underlying tax_liability is properly at issue the court reviews the commissioner’s determination of the underlying tax_liability de after an initial hearing on date this case was continued to allow petitioner to consult with counsel and submit a new oic the record reflects that petitioner did so consult and did submit an oic and that respondent considered it respondent determined that some of petitioner’s claimed expenses were not allowable and that petitioner could pay more than she offered petitioner rejected this increased payment before trial at trial held date the court invited the parties to inform it of any settlement reached after trial as of the date of this opinion it appears that the parties remain unable to reach a compromise novo 114_tc_604 114_tc_176 the court reviews any other administrative determination regarding proposed collection actions for an abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite if the court finds that a taxpayer is liable for deficiencies and additions to tax then the commissioner’s administrative determination sustaining the collection action will be reviewed for an abuse_of_discretion see 118_tc_22 godwin v commissioner tcmemo_2003_289 affd 132_fedappx_785 11th cir historically the tax_court has been a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress sec_7442 112_tc_1 85_tc_527 our jurisdiction in this case is predicated upon sec_6330 which gives the tax_court jurisdiction with respect to such matter as is covered by the final_determination in a requested hearing before the appeals_office see 115_tc_35 thus our jurisdiction is defined by the scope of the determination that the appeals officer is required to make 125_tc_14 at the hearing the appeals officer is required to verify that the requirements of any applicable law or administrative procedure have been met sec_6330 see also sec_6330 the appeals officer is also required to address whether the proposed collection action balances the need for efficient tax collection with the legitimate concern that any collection action be no more intrusive than necessary sec_6330 the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 the taxpayer is also entitled to challenge the existence or amount of the underlying tax_liability if she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioner did not receive a notice_of_deficiency or otherwise have an opportunity to dispute the underlying tax_liabilities before the date telephone hearing thus she may challenge the existence or amount of her underlying tax_liabilities for tax years through see montgomery v the record indicates that respondent assessed the tax_liabilities petitioner reported on her tax returns and did not send her notices of deficiency although the notice_of_determination references earlier petitions filed by petitioner with the court it appears that those cases were dismissed for lack of jurisdiction because the petitions filed were not based upon either notices of deficiency or notices of determination petitioner has not had the opportunity to challenge the tax_liabilities for through in court commissioner 122_tc_1 in both her request for a collection hearing and at the hearing itself petitioner raised the issue of whether her pension annuity income is taxable accordingly we review respondent’s determination as to the underlying tax_liabilities de novo the only challenge petitioner raised to the underlying tax_liabilities at the appeals hearing and at trial is that her retirement annuity payments should be reclassified as disability payments pension and annuity payments are includable in income sec_61 a generally however sec_72 does not apply to any amount received as an accident or health benefit sec_1_72-15 income_tax regs and certain disability payments are excludable from income under sec_104 for this reason petitioner seeks disability classification for the payments from dcpss petitioner failed to convince dcpss to reclassify the payments respondent determined that the payments constitute retirement annuity payments and are includable in income respondent explained to petitioner that he is not authorized to recharacterize the payments this was the only challenge petitioner posed to the underlying tax_liabilities petitioner asks this court to recharacterize the payments as disability payments as discussed we are a court with powers and jurisdiction strictly limited by statute we have found no statute that would empower either respondent or the court to convert petitioner’s annuity payments from taxable retirement income to potentially nontaxable disability payments the record indicates that petitioner retired from dcpss in accepted retirement benefits paid_by dcpss and reported those payments as retirement income on her through federal_income_tax returns petitioner indicated that she had a disability claim against dcpss when she retired but the fact remains that she did retire and dcpss did make retirement annuity payments to her throughout the years in issue petitioner has not demonstrated that the annuity payments she received were actually nontaxable disability payments rather than taxable retirement annuity payments the court may not change the character of these payments accordingly petitioner’s challenge to the underlying tax_liabilities must fail although provided the opportunity petitioner did not submit an oic or raise any other collection alternatives with the settlement officer in the time provided after the collection hearing and before respondent issued the notice_of_determination statements made on a tax_return signed by the taxpayer have long been considered admissions and such admissions are binding on the taxpayer absent cogent evidence indicating that those statements are wrong pratt v commissioner tcmemo_2002_279 for the years in issue we find that the settlement officer verified that the legal and administrative requirements had been met and considered whether the proposed collection actions properly balanced the need for efficient collection against petitioner’s legitimate concern that the collection action be no more intrusive than necessary on the basis of the record we conclude that respondent satisfied the requirements of sec_6330 and did not abuse his discretion in sustaining the notice_of_federal_tax_lien and the notice_of_intent_to_levy for tax years through respondent’s determination therefore is sustained to reflect the foregoing decision will be entered for respondent as discussed see supra note after respondent issued the notice_of_determination and petitioner filed her petition petitioner submitted an oic respondent rejected it and made a counteroffer petitioner rejected the counteroffer before trial
